Citation Nr: 0946867	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1971.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was lasted accorded a VA examination for his 
diabetes mellitus in October 2006.  There, the examiner 
observed the Veteran's need for insulin and a regulated diet 
in order to control it.  The need for regulated activity was 
not indicated.  

In the October 2008 Informal Hearing Presentation (IHP), the 
Veteran asserted that his disorder had worsened since that 
time, and argued that a new examination was necessary to 
ascertain the current severity of his diabetes mellitus. 

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions his diabetes mellitus has increased in 
severity since the last VA examination, the Board finds that 
new examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate 
authorization, the RO should acquire any 
records related to the Veteran's diabetes 
mellitus from the White River Medical Center 
at 1710 Harrison St., Batesville, Arkansas, 
72501, since March 2006, and from Dr. Mary 
Shields at 2000 Harrison St., Suite D, 
Batesville, Arkansas, 72501, since April 
2006.  If records are not available, that 
should be noted in the file.

2. Thereafter, the RO should schedule the 
Veteran for an examination to determine the 
nature and extent of diabetes mellitus.  The 
claims folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.

All pertinent pathology should be noted in 
the examination report.  In particular, the 
examiner should discuss whether the 
Veteran's activities must be regulated in 
order to control his diabetes mellitus.  

3. Thereafter, readjudicate the issue of 
entitlement to a rating in excess of 20 
percent for diabetes mellitus.  If the 
decision remains adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).

The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue on appeal 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

